AYRES, Judge.
This is a companion case to that of Larry Rossiter et ux v. Aetna Casualty & Surety Company, bearing No. 11691 of the docket of this court and with which it was consolidated and this day decided, 255 So.2d 103.
This is an action for damages sustained to plaintiff’s International pickup truck which was involved in the accident which gave rise to the companion case. An estimate of the cost of the repairs was made in the sum of $895, after which the salvage was sold for the sum of $100. In the event of plaintiff’s recovery, the amount due plaintiff was stipulated in the sum of $795.
Plaintiff’s demands were rejected by the trial court, and from the judgment plaintiff appealed.
For the reasons assigned hereinabove and in the opinion in the companion case, the judgment appealed is reversed; and
It is now ordered, adjudged, and decreed there be judgment herein in favor of plaintiff, Piggly Wiggly Operators Warehouse, Inc., against Larry Rossiter and Mrs. Martha J. Rossiter, in solido, for the full sum of $795, with legal interest thereon from judicial demand until paid, and for all costs.
Reversed and rendered.
BOLIN, J., dissents with written reasons.